Title: To Thomas Jefferson from John Paul Jones, 4 September 1787
From: Jones, John Paul
To: Jefferson, Thomas



Sir
New-York Septr. 4th. 1787.

Some time after your departure for the South of France I set out to go to Copenhagen; expecting to receive, at Bruxelles, the necessary Funds for my Journey and transactions in the North. I had the mortification to be disappointed; which induced me to turn about and embark in the Packet at Havre de Grace, as the  method the most sure and expeditious to procure the necessary supply. I should have returned by the July Packet, but was unexpectedly detained by the Treasury; and notwithstanding my continual pressing application since that time the Board has not yet reported to Congress on my Business done with the Court of France. There is no Congress at this moment; but as the grand Convention is expected to rise about the 20th. there is little doubt but that Congress will be full soon afterwards. The Board, I understand, is now ready to report. I expect to obtain from Congress a Letter of Thanks to the King, for the Force he put under my command, and supported under the Flag of the United-States, and my Promotion has been talked of to be dated from the day I took the Serapis. I am much obliged to you for the Letter from Madame T—— which you forwarded by the June Packet. I now take the liberty to enclose a Letter for that worthy Lady; and as I had not the happiness to introduce you to her, (because I wished her Fortune to have been previously established) I shall now tell you in Confidence that she is the Daughter of the late King and of a Lady of Quality, on whom his Majesty bestowed a very large Fortune on her Daughter’s account. Unfortunately the Father Died while the Daughter (his great favorite) was very young; and the Mother has never since shewn her either Justice or natural Affection. She was long the silent Victim of that injustice; but I had the pleasure to be instrumental in putting her in a fair way to obtain redress. His present Majesty received her last year with great kindness. He gave her afterwards several particular audiences, and said he charged himself with her Fortune. Some things were, as I have understood, fixed on, that depended solely on the King; and he said he would dictate the Justice to be rendered by the Mother. But the Letter you sent me, left the feeling Author all in Tears! Her Friend, Her Protectoress, Her introductoress to the King, was suddenly Dead! She was in dispair! She lost more than a Mother! A loss, indeed, that nothing can repair; for Fortune and Favor are never to be compared to tried Friendship. I hope, however, she has gone to visit the King in July, agreeable to his appointment given her in the Month of March. I am persuaded that he would receive her with additional kindness, and that her loss would, in his Mind, be a new claim to his protection; especially as he well knows and has acknowlidged her superiour Merit and just pretentions. As I feel the greatest concern for the situation of this worthy Lady, you will render me a great favor by writing  her a Note requesting her to call on you, as you have something to communicate from me. When she comes, be so good as to deliver her the within Letter, and shew her this; that she may see, both my confidence in you and my advice to her. The lateness of the Season will oblige me to seek a Passage as directly as Possible for Copenhagen, where I pray you to write me (Poste Restante) or by the Courier of the Count de Montmorin, aux soins de Monsieur le Baron de La Houze. I am, with the highest esteem, Sir, Your most Obedient and most humble Servant,

J Paul Jones

